internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr- ate date dear sir this letter responds to you request for the correction of an obvious error on page of our prior ruling letter plr-115942-98 dated date copy of page corrected page is with this letter please replace the page originally issued with the a corrected pursuant to the power_of_attorney on file in this office a copy of this letter and the enclosed material is being sent to the taxpayer sincerely yours christine e ellison chief branch office of assistant chief_counsel passthroughs and special industries occ watta uliovmincher itf c te ipp titonc internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-1 ate date legend taxpayer termination_date a b charity charity charity a b dear sir we received your letter dated fequesting several rulings concerning the income and gift_tax consequences of a charitable_lead_trust this letter responds to your request plr-115942-98 the facts and representations submitted are summarized as follows taxpayer proposes to establish a_trust that will qualify as a charitable_lead_trust under sec_2522 of the internal_revenue_code article first paragraph w of the proposed trust instrument provides that notwithstanding anything in the trust instrument to the contrary no power enumerated in the trust instrument or accorded to the trustees generally pursuant to law is to be construed to enable taxpayer taxpayer's spouse if any or the trustees or any of them or any other person to purchase exchange or otherwise deal with or dispose_of all or any part of the corpus or income of the trust for less than an adequate_consideration in money_or_money's_worth or to enable taxpayer or taxpayer's spouse if any to borrow ail or any part of the corpus or income of the trust directly or indirectly no person other than the trustees acting in a fiduciary capacity is to have or exercise the power to vote or direct or authorize the voting of any shares or other_securities of the trust to contro the investment of the trust either by directing investments or to reacquire or exchange any property of the trust by substituting other_property of an equivalent value the trustees are not to pay premiums on or purchase any policy of insurance on the life of taxpayer or taxpayer's spouse article first paragraph x of the proposed trust instrument provides that notwithstanding any other provision of the trust instrument to the contrary no trustee or other person acting on behalf of the trust is to engage in any act of self-dealing as defined in sec_4941 of the internal_revenue_code or corresponding provision of any subsequent federal tax laws cause any excess business holding as defined in sec_4943 or corresponding provision of any subsequent federal tax laws to be retained cause any investment to be acquired or retained in a manner that subjects the trust to tax under sec_4945 or corresponding provision of any subsequent federal tax laws or make any taxable_expenditures as defined in sec_4944 or corresponding provision of any subsequent federal tax laws article second paragraph a of the proposed trust instrument provides that up to and including the termination_date the trustees are to distribute in cash or in_kind valued at the date of distribution or partly in each in the trustees’ sole discretion an annuity at the rate of a per year to and among such qualified charities in such proportions or all to one as the trustees shall from time to time select the trustees are authorized in the selection to commit irrevocably the entire annuity or any payment or payments to one or more qualified charities in advance of the payment and or the plr-115942-98 year of payment and to evidence the commitment by promissory note or otherwise the annuity is to commence on and accrue from the date of the execution of the trust agreement and may in the trustees’ discretion be paid in convenient installments but not less frequently than annually in the event that the trust agreement is executed on such a day that the first fiscal_year of the trust is not a full year or if the termination_date is other than the end of the year the amount distributable for that first year or last year is to be determined as a pro_rata portion of the annuity amount taking into account the number of days remaining in the first year or last year using the date the trust agreement is executed as the first of the remaining days or the termination_date as the last remaining day for each taxable_year the annuity is to be paid from current income and to the extent current income is insufficient from accumulated income and to the extent accumulated income is insufficient from principal including but not limited to capital_gains any income not distributed may be added currently to principal in the trustees’ sole discretion article second paragraph a of the proposed trust instrument provides that in the event that on or before that date b days prior to the close of the year the trustees have not selected the qualified charities or charity to receive any portion or all of the annuity for that year the selection is to be evidenced either by payment prior to that date or by written instrument signed by a majority of the trustees prior to that date then the portion is to be paid in equal shares to such of charity charity and charity that are then qualified charities but only if either is then a qualified charity article second paragraph a of the proposed trust instrument provides that the term qualified charities means and includes only those organization that are described in both sec_170 and sec_2522 of the internal_revenue_code_of_1986 as amended or corresponding provisions of any subsequent federal tax laws gifts to which qualify for charitable deduction under both the federal gift_tax and federal_income_tax laws or for comparable treatment under any subsequent federal tax laws event however that for any year no applicable federal tax law contains provision for reduction of tax on account of a charitable gift no annuity_payment is to be made for that year in the article second paragraph a of the proposed trust instrument prohibits commutation or prepayment of the annuity prior to the termination_date article second paragraph b of the proposed trust instrument provides that at the termination_date the trustees are to distribute the entire trust estate remaining in equal shares so as to provide one share to each of taxpayer's daughters a and b their heirs executors and administrators b o plr-115942-98 article sixth of the proposed trust instrument provides that the trust is to be irrevocable taxpayer will expressly acknowledge that taxpayer will have no right or power either alone or in conjunction with others or in whatever capacity to alter amend revoke or terminate the trust or any of the terms of the trust instrument in whole or in part or to designate the persons who are to posses or enjoy the trust property or the income from the trust during its continuance you have requested the following rulings the annuity interest in the trust will be a guaranteed_annuity_interest within the meaning of sec_2522 and sec_25_2522_c_-3 of the gift_tax regulations and that a gift_tax deduction will be allowed to taxpayer pursuant to sec_2522 equal to the value of the guaranteed annuity the trust will be allowed a deduction under sec_642 each taxable_year in an amount equal to the annuity amount_paid from the trust's gross_income except to the extent that the trust has unrelated_business_income under sec_681 and except to the extent that contributions are nondeductible under sec_508 or sec_4948 during the taxable_year in accordance with the terms of the trust no portion of the trust’s income will be taxable to taxpayer under gift_tax ruling sec_2501 imposes for each calendar_year a tax on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2522 provides that in computing taxable_gifts for the calendar_year there is allowed a deduction for government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations all gifts to or for_the_use_of federal or other sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless- plr-115942-98 a in the case of a remainder_interest the interest is in a_trust that is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that if a_trust is created or property is transferred for both a charitable and a private purpose deduction may be taken of the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_25_2522_c_-3 provides that a deductible_interest is a charitable interest in property only where the charitable interest is a guaranteed annuity whether or not the interest is in trust for purposes of sec_25_2522_c_-3 the term guaranteed annuity means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not fess often than annually for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at that date an amount is determinable if the exact amount that must be paid under the conditions specified in the instrument of transfer is ascertainable as of the date of the gift amount to be paid may be a stated sum for a term or for the life of an individual at the expiration of which it may be changed by a specified amount but it may not be redetermined by reference to a fluctuating index such as the cost of living index further illustration the amount to be paid may be expressed as a fraction or percentage of the cost of living index on the date of the gift_for example the in sec_25_2522_c_-3 provides that a charitable interest is a guaranteed_annuity_interest but only if it is a guaranteed_annuity_interest in every respect for example if the charitable interest is the right to receive from a_trust each year a payment equal to the lesser_of a sum certain or a fixed percentage of the net fair_market_value of the trust assets determined annually the interest is not a guaranteed_annuity_interest sec_25_2522_c_-3 provides that where a charitable interest in the form of guaranteed_annuity_interest is in trust and the present_value of all income interests for charitable purposes exceeds percent of the aggregate fair_market_value of all amounts in the trust after payment of liabilities the charitable interest will not be considered a guaranteed_annuity_interest unless the governing instrument of the trust p plr-115942-98 prohibits both the acquisition and retention of the assets which would give rise to a tax under sec_4944 if the trust acquired such assets based on the information submitted and the representations made the annuity payable under the terms of the proposed trust satisfies the requirements of sec_25_2522_c_-3 and therefore will be a guaranteed annuity for purposes of sec_2522 deduction under sec_2522 based on the actuarial value of the guaranteed annuity payable to the charities from the trust determined under sec_25_2522_c_-3 accordingly we conclude that taxpayer will be entitled to a gift_tax income_tax rulings sec_642 provides that in the case of an estate_or_trust there is allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to the deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the taxable_year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year the election is to be made at such time and in such manner as the secretary prescribes by regulations sec_1_642_c_-3 of the income_tax regulations provides that in sec_642 or include particular items of income of an determining whether the amounts of income so paid permanently set_aside or used for a purpose specified in estate_or_trust not included in gross_income the specific provision controls if the governing instrument specifically provides as to the source out of which amounts are to be paid permanently set_aside or used for such purpose in the absence of specific provisions in the governing instrument an amount to which sec_642 or applies is deemed to consist of the same proportion of each class of the items of income of the estate_or_trust as the total of each class bears to the total of all classes sec_671 provides the general_rule that when the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances under which the grantor is regarded as the owner of a portion of a_trust plr-115942-98 sec_681 provides that in computing the deduction allowable under sec_642 to a_trust no amount otherwise allowable under sec_642 as a deduction shall be allowed as a deduction with respect to income of the taxable_year which is allocable to its unrelated_business_income for such year for purposes of the preceding sentence the term unrelated_business_income means an amount equal to the amount which if such trust were exempt from tax under sec_501 by reason of sec_501 would be computed as its unrelated_business_taxable_income under sec_512 relating to income derived from certain business activities and from certain property acquired with borrowed funds except to the extent that the trust has unrelated_business_income within the meaning of sec_681 the trust will be allowed deductions under sec_642 for amounts of gross_income paid out to charitable beneficiaries described in sec_170 during the taxable_year or by the close of the following taxable_year if the trustees so elect under sec_1_642_c_-1 because the deduction under sec_642 is limited to amounts of gross_income no deduction will be allowed for a distribution of an amount of trust principal except to the extent that the amount distributed has been included in the trust's gross_income and provided no deduction was allowed for any previous taxable_year for the amount distributed our examination of the proposed trust instrument reveals none of the circumstances that would cause the grantor to be treated as the owner of the trust under sec_673 sec_676 or sec_677 sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 does not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified is sec_170 the power given to the trustees in article second paragraph a of the proposed trust is not a power that would cause the grantor to be treated as the owner of any portion of the trust under sec_674 none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 are authorized under the proposed trust instrument thus whether the grantor will be treated as the owner of the trust under sec_675 will depend on the circumstances attendant upon the operation of the trust this is a question of fact the determination of which necessarily must be plr-115942-98 deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director in which the returns are filed except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours christine e ellison christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries
